[Cite as State v. Sauceman, 2021-Ohio-172.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                 :        OPINION

                  Plaintiff-Appellee,           :
                                                         CASE NO. 2020-T-0033
         - vs -                                 :

 JANE SAUCEMAN,                                 :

                  Defendant-Appellant.          :


 Criminal Appeal from the Trumbull County Court, Eastern District, Case No. 2020 TRC
 00005 E.

 Judgment: Reversed and remanded.


 Dennis Watkins, Trumbull County Prosecutor, and Deena L. DeVico, Assistant
 Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
 44481 (For Plaintiff-Appellee).

 Judith M. Kowalski, 333 Babbitt Road, Suite 323, Euclid, OH 44123 (For Defendant-
 Appellant).


MATT LYNCH, J.

        {¶1}      Defendant-appellant, Jane Sauceman, appeals her conviction for Driving

Under the Influence (DUI) in Trumbull County Eastern District Court following the entry of

a plea of guilty. For the following reasons, we reverse her conviction and remand for

further proceedings.

        {¶2}      On January 3, 2020, Sauceman was charged with DUI (Case No. 2020 TRC

00005 E), a misdemeanor of the first degree in violation of R.C. 4511.19(A)(1), and Open
Container (Case No. 2020 CRB 00009 E), a minor misdemeanor in violation of R.C

4301.62.

       {¶3}   On March 5, 2020, Sauceman entered a plea of guilty to DUI and the Open

Container case was dismissed.           Sauceman was fined $500 plus costs with $125

suspended, ordered to serve 30 days in the county jail with 30 days suspended, and

placed on 6 months of non-reporting probation.

       {¶4}   On April 6, 2020, a Notice of Appeal and a Motion to Withdraw Plea of Guilty

were filed on Sauceman’s behalf by two different public defenders.

       {¶5}   On June 30, 2020, the district court ruled that proceedings on the Motion to

Withdraw Plea of Guilty would be “held in abeyance until Defendant’s direct appeal is

decided.” State v. Dudas, 11th Dist. Lake Nos. 2006-L-267 and 2006-L-268, 2007-Ohio-

6739, ¶ 99 (“the filing of a notice of appeal divests the trial court of jurisdiction to consider

a motion to withdraw a guilty plea”).

       {¶6}   On appeal, Sauceman raises the following assignments of error:

       {¶7}   “[1.] Appellant’s guilty plea was not made knowingly, intelligently and

voluntarily, as the trial court did not comply with Criminal Rule 11.”

       {¶8}   “[2.] Appellant received ineffective assistance of counsel.”

       {¶9}   Preliminarily, we address the State’s argument that the appeal should be

dismissed for lack of a final order. “Since the trial court never had the opportunity to hold

a hearing or even consider Appellant’s motion to withdraw her plea, there is no final

appealable order upon which Appellant can claim that she should have been allowed to

withdraw her plea and that the plea was not made knowingly, intelligently, and voluntarily.”

Appellee’s brief at 2. In support, the State cites State v. Davidson, 4th Dist. Ross No.




                                               2
02CA2688, 2004-Ohio-4503, as an example of a court of appeals dismissing an appeal

that was filed before the trial court had the opportunity to consider a motion to withdraw

a guilty plea.

        {¶10} The Davidson case is distinguishable. In the Davidson case, the appellant

was challenging on appeal the denial of his motion to withdraw his guilty plea before the

trial court had actually ruled on the motion. Id. at ¶ 11; also, State v Gray, 5th Dist. Knox

No. 17 AP 000004, 2017-Ohio-7969, ¶ 15 (“[u]nder these unusual procedural

circumstances, we find the proper remedy is to dismiss this appeal and remand the matter

for the trial court to address appellant’s Crim.R. 32.1 motion”). In the present case,

Sauceman challenges the court’s acceptance of her guilty plea in a Judgment Entry dated

March 5, 2020, not the denial of her Motion to Withdraw Plea of Guilty. Pursuant to

Criminal Rule 32(C), this Entry is a final order which, if not appealed, would become res

judicata. State v. Sanders, 11th Dist. Portage No. 2013-P-0087, 2014-Ohio-1573, ¶ 16-

24. Moreover, the State’s position is contrary to the law cited above that the filing of an

appeal divests the trial court of jurisdiction to consider a motion to withdraw a guilty plea.

Dudas, 2007-Ohio-6739, at ¶ 99; State v. Hampton, 6th Dist. Erie Nos. E-17-008 and E-

17-009, 2018-Ohio-1544, ¶ 9 (the granting of a motion for delayed appeal divested trial

court of jurisdiction to rule on a pending motion to withdraw guilty plea).1

        {¶11} Accordingly, Sauceman’s pending Motion to Withdraw Plea of Guilty does

not deprive this court of jurisdiction to entertain a direct appeal from the Judgment of her


1. We note that Sauceman’s appellate counsel argues the “manifest injustice” standard appropriate “for
the Appellant to withdraw her guilty plea after sentencing.” However, the argument raised on appeal is not
the argument raised in the Motion to Withdraw Plea of Guilty. The argument raised on appeal stems directly
from the court’s acceptance of her guilty plea, memorialized in the March 5 Entry, which is the judgment
identified in the Notice of Appeal as being appealed. Finally, the Notice of Appeal was filed by Sauceman’s
trial counsel whereas the Motion to Withdraw was filed by a different attorney from the Public Defender’s
Office. Sauceman has new counsel on appeal.


                                                    3
conviction and sentence.

       {¶12} In the first assignment of error, Sauceman claims that her guilty plea was

not knowing, intelligent, or voluntary because the trial court failed to “review the rights

[she] was giving up,” both constitutional and non-constitutional rights, during the plea

colloquy or inform her of the “maximum possible penalties.” Appellant’s brief at 8-9. The

State counters that the provisions of Criminal Rule 11(C)(2) relied upon by Sauceman are

inapplicable to her misdemeanor offense to which division (D) applies.

       {¶13} A violation of R.C. 4511.19(A)(1) aka DUI or OVI, as a first-degree

misdemeanor, constitutes a “traffic case” to which the Ohio Traffic Rules apply. Traf.R.

1(A) and 2(A); R.C. 4511.19(G)(1)(a). Punishable by a jail-term of “not more than one

hundred eighty days,” Sauceman’s DUI charge constitutes a “petty offense” under the

Traffic Rules. R.C. 2929.24(A)(1) and Traf.R. 2(D).

       {¶14} “In misdemeanor cases involving petty offenses, * * * the court may refuse

to accept a plea of guilty or no contest and shall not accept such pleas without first

informing the defendant of the effect of the plea of guilty, no contest, and not guilty. This

information may be presented by general orientation or pronouncement.” Traf.R. 10(D).

“[W]here a defendant charged with a petty misdemeanor traffic offense pleads guilty or

no contest, the trial court complies with Traf.R. 10(D) by informing the defendant of the

information contained in Traf.R. 10(B).” State v. Watkins, 99 Ohio St.3d 12, 2003-Ohio-

2419, 788 N.E.2d 635, ¶ 28; State v. Jones, 116 Ohio St.3d 211, 2007-Ohio-6093, 877

N.E.2d 677, ¶ 25. According to the information contained in division (B), “[t]he plea of

guilty is a complete admission of the defendant’s guilt.” See State v. Lusane, 11th Dist.

Portage No. 2019-P-0115, 2020-Ohio-4106, ¶ 24 (“[t]o satisfy the ‘effect’ requirement, a




                                             4
trial court can restate the definition of guilty plea, as delineated in Crim.R.

11(B)(1) or Traf.R. 10(B)(1)”).

       {¶15} Sauceman was not advised that her plea of guilty was a complete admission

of her guilt. The plea colloquy provides, in relevant part:

              The Court:          Come forward, ma’am. I have a Rule 11
              agreement signed by the prosecutor, your attorney. Is that your
              signature there, ma’am?

              Ms. Sauceman:         Yep.

              The Court:         Okay. Are you under the influence of drugs,
              alcohol or anything that would inhibit your ability to make any
              decisions today?

              Ms. Sauceman:         No.

              The Court:          Did anybody force you, threaten you or promise
              you anything in order to have you sign this?

              Ms. Sauceman:         Nope.

              The Court:         All       right.   And   your    attorney   explained
              everything to you?

              Ms. Sauceman:         Uh-huh.

              The Court:            Have you understood everything that’s going on
              today?

              Ms. Sauceman:         Yep, yep.

              The Court:            Then we’ll proceed. D.U.I., it was called for trial
              today. Defendant appeared with counsel, being advised of her
              rights, waiving her right to trial. Case will proceed as charged. My
              understanding you’re changing your plea to guilty; is that correct.?

              Ms. Sauceman:         Yeah.

              The Court:           I’ll accept that guilty plea. There will be a finding
              of guilt. Prior to sentencing, anything you or your attorney wish to
              say?




                                                5
               Atty. Moro:          No, nothing, your Honor.

Likewise, the March 5, 2020 Entry, signed by Sauceman, is silent with respect to the

effect of her plea of guilty.

       {¶16} At oral argument, it was argued that Sauceman was advised of the effect of

pleading guilty at arraignment. Sauceman was arraigned on January 7, 2020. The journal

entry for that date provides: “Defendant appeared in court and being advised of his/her

rights, entered a plea of not guilty. Defendant further did not waive his/her rights to

speedy trial under ORC 2945.71. Clerk to set for: pre-trial. $1500.00 person recog.

Condition of bond is no use of illegal drug, alcohol and subject to further screens.” There

is no transcript of the arraignment proceedings. Without more, we cannot conclude from

this record that Sauceman was advised of the effect of the plea of guilty, no contest, and

not guilty at arraignment.

       {¶17} The failure to comply with the sole requirement mandated by the Traffic

Rules for accepting a plea in petty offense cases, like its counterpart for petty offense

cases in the Criminal Rules, is grounds for reversing the conviction. State v. Clark, 2012-

Ohio-3889, 976 N.E.2d 293, ¶ 32 (11th Dist.) (by failing “to inform appellant of the effect

of her guilty plea, as mandated by Crim.R. 11(E) and Traf.R. 10(D)” the trial court

“committed prejudicial error”); State v. McGlinch, 2019-Ohio-1380, 135 N.E.3d 406, ¶ 31

(2d Dist.); Maple Heights v. Mohammad, 8th Dist. Cuyahoga No. 108060, 2019-Ohio-

4577, ¶ 16; State v. Smith, 9th Dist. Medina No. 14CA0122-M, 2016-Ohio-3496, ¶ 12.

       {¶18} The first assignment of error is with merit.

       {¶19} In her second assignment of error, Sauceman raises a claim of ineffective

assistance of counsel based on trial counsel’s failure to raise the issue that the trial court




                                              6
failed to go over her rights with her. Given our disposition of the first assignment of error,

the issue of trial counsel’s effectiveness is rendered moot.

       {¶20} For the foregoing reasons, Sauceman’s conviction of DUI in Trumbull

County Eastern District Court is reversed and the matter is remanded for further

proceedings consistent with this opinion. Costs to be taxed against the appellee.



MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                              7